                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ANGELA DIANA CARAMAGNO,

                      Plaintiff,                                     CIVIL ACTION

       v.                                                            NO. 17-5014

NANCY A. BERRYHILL,
Acting Commissioner of Social
Security,

                      Defendant.

                                              ORDER

       AND NOW, this        h      ~   ay of April, 2019, upon consideration of Plaintiffs Brief

and Statement of Issues in Support of His Request for Review ("Request for Review") (Doc. 10),

Defendant's Response to Request for Review of Plaintiff (Doc. 12), Plaintiffs Reply Brief (Doc.

14 ), and the Report and Recommendation of Chief United States Magistrate Judge Linda K.

Caracappa ("Report and Recommendation") (Doc. 17), IT IS HEREBY ORDERED AND

DECREED as follows:

       1.     The Report and Recommendation is APPROVED and ADOPTED; and

       2.     Plaintiffs Request for Review (Doc. 10) is DENIED consistent with the Report

              and Recommendation.

       IT IS FURTHER ORDERED that the Clerk of Court shall mark the above-captioned

matter as CLOSED for statistical purposes.

                                                             BY THE COURT:
